08/20/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0141



                                  No. DA 19-0141


IN THE MATTER OF THE MENTAL HEALTH OF:

A.O.,

              Respondent and Appellant.

                                     ORDER

        Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

        IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including October 25, 2020, within which to prepare, serve, and file its

response brief.




DM                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             August 20 2020